NO. 12-10-00396-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST             
                       §                      APPEAL FROM THE 392ND
 
OF C.A.W., JR., AND                                   §                      JUDICIAL
DISTRICT COURT 
 
T.W., CHILDREN                                         §                      HENDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            On
November 12, 2010, Appellant filed a notice of appeal complaining of various
actions of the trial court.  On November 23, 2010, this court notified
Appellant pursuant to Texas Rule of Appellate Procedure 37.1, that the
information received in this appeal does not contain a final judgment or other
appealable order.  Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or
before December 23, 2010, to show the jurisdiction of this court.  The deadline
for amendment has passed, and Appellant has neither responded to the November
23, 2010 notice or otherwise shown the jurisdiction of this court. 
Accordingly, the appeal is dismissed for want of jurisdiction.  See
Tex. R. App. P. 37.1, 42.3.
Opinion delivered January 12,
2011.           
Panel
consisted of Worthen, C.J., Griffith, J. and Hoyle, J.
 
 
 
 
 
(PUBLISH)